Citation Nr: 1702671	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  11-08 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a dental condition, claimed as dental implants and cracked tooth.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1976 to March 1977, June 1990 to January 2003, and July 2003 to December 2009.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 
 

FINDING OF FACT

In a September 2016 statement, the Veteran's representative noted that the Veteran wanted to withdraw from appellate consideration the issue of entitlement to service connection for a dental condition, claimed as dental implants and cracked tooth.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the issue of entitlement to  service connection for a dental condition, claimed as dental implants and cracked tooth have been met and the appeal is withdrawn. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal. 38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. § 20.200 (2015). 

A substantive appeal may be withdrawn by an appellant or an appellant's authorized representative at any time before the Board promulgates a final decision. 38 C.F.R. § 20.204(b). Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing. In a September 2016 written statement, the Veteran, through his representative, stated that he was satisfied with his current 100 percent evaluation and wished to withdraw his appeal.  

Having met the requirements of 38 C.F.R. § 20.204, the Veteran has withdrawn his substantive appeal with respect to the issue of entitlement to service connection for a dental condition, claimed as dental implants and cracked tooth. Accordingly, the Board does not have jurisdiction to decide the appeal for this benefit.


ORDER

The issue of entitlement to service connection for a dental condition, claimed as dental implants and cracked tooth is dismissed.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


